COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §             No. 08-21-00224-CR

  IN RE                                           §                Appeal from the

  HOMER MARSHALL,                                 §              384th District Court

                                Relator.          §           of El Paso County, Texas

                                                  §        (TC# 20190D05679-384-1,
                                                      20200D05326-384-1, and 20200C05793)


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Patrick Garcia of the 384th District Court of El Paso, and concludes that Relator’s

petition for writ of mandamus should be denied. We therefore deny the petition for writ of

mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 4TH DAY OF FEBRUARY, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.